Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of Group II without traverse, in the reply filed 10/4/2021, is acknowledged. Based on the 10/4/2021 amendment, claims are withdrawn as identified above, as drawn to nonelected inventions pursuant to 37 CFR 1.142(b), and the remaining claims have been examined as listed above. 

Claim Status
No claims are cancelled.
Claims 1-20 are pending.
Claims 1-2 and 6-9 are withdrawn.
Claims 3-5 and 10-20 have been examined.
Claim 18 is independent.
Claims 3-5 and 10-20 are rejected.
Claims 3-5 and 10-20 are objected to.

Priority
As detailed on the 6/20/2018 filing receipt, this application claims priority to as early as 5/25/2017. At this point in examination, all claims have been interpreted as being accorded this priority date. 

Information Disclosure Statements
The information disclosure statements (IDSs) submitted on 10/23/2018, 02/13/2019, 10/06/2020 are in compliance with the provisions of 37 CFR 1.97, except as follows:
Documents 17 and 18 of the 10/23/2018 IDS have document numbers instead of names in their respective “Name” columns.
Document 30 of the 10/23/2018 IDS has the author name misspelled and the associated submitted document is only a table of contents, which is not consistent with the citation on the IDS. 
Document 35 of the 10/23/2018 IDS contains multiple entries in the single citation and ends with an unmatched closing bracket.

Accordingly, the cited references were considered by the examiner, except where lined through.


Claim Objections
Claims 3-5 and 10-20 are objected to because of the following informalities.

In each dependent claim, 3-5, 10-17 and 19-20, the word "Claim" should not be capitalized.

In claim 18 and dependent claims 3, 14, and 20, the recited “...computer-readable storage medium comprising instructions that, when executed by the one or more processing devices, cause the system to...” in claims 18 and 20 reads on a process step directly claimed in this "system" claim. While this may be clear to PHOSITA, better would be “...computer-readable storage medium comprising instructions that are configured to, when executed by the one or more processing devices, cause the system to...,” properly focusing on the claimed structure of the recited "system." The computer-readable storage medium comprising instructions and the one or more processing devices are the structures of the system, and a claim to a "system" should not directly recite process steps. Similarly in claims 3 and 14, the recited “...wherein the instructions further cause the system to...” would better read “...wherein the instructions are further configured to cause the system to...”

In claim 18, the recited “...cause display...” might be simplified to “...[[cause ]]display...” 


Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 3-5 and 10-20 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention. Claims depending from rejected claims are rejected similarly, unless otherwise noted, and any amendments in response to the following rejections should be applied throughout the claims, as appropriate. With regard to any suggested amendment below, for claim interpretation during the present examination it is assumed that each amendment suggested here is made. However equivalent amendments also would be acceptable.

In claim 18, in the "identify" step, the recited “multivariate space” in the recited “the gate identifying a region in multivariate space” renders the claim indefinite because the relationship is unclear between this "multivariate space" and the n-dimensions of the previously recited “n-dimensional data.” The specification discloses performing frequency difference gating by generating difference histograms from a generated normalized multi-dimensional histogram from the first and second n-dimensional data sets as well as visualization showing regions in a multivariate space and This rejection might be overcome by amending to clarify that the recited “multivariate space” is the space defined by the recited n-dimensions of the n-dimensional data set or some other appropriate relationship possibly referring to a subset of the n-dimensions. For present examination, it is assumed that an amendment will be entered defining the multivariate space according to the entirety of the n-dimensions.

In claim 4, the recited “threshold comprises a plurality of thresholds” renders the claim indefinite because it is unclear how a singular element can comprise a plurality of itself, the disclosure at [76] notwithstanding. The recitation is ambiguous and/or inconsistent. The specification appears to recite plural "thresholds," in particular when referring to ranges and other instances of "multiple thresholds" [76]. In contrast, [76] discloses "a single threshold can be used, in which case the gating is a binary choice" such that the recited "the threshold comprises a plurality of thresholds" again is unclear. If appropriate, this rejection might be overcome by amending the "threshold" of claim 18 to "one or more thresholds” and amending the rest of the claims accordingly. For present examination, it is assumed that an amendment will be entered implementing the above suggestion or an equivalent. Also, the relationships might be clarified among the recited "threshold," "gating" and "region," noting that although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims absent a clearly limiting definition in the specification.  (MPEP 2145.VI provides additional explanation.)  

In claim 5, the recited “visualization comprises color coding the regions” renders the claim indefinite because it is unclear what the relationship of the color coding is to the regions, e.g., color coding the difference in magnitude between the first data set relative to the second data set, by the data set with the greater frequency of events, etc. The specification discloses that the color coding can This rejection might be overcome by amending to clarify that the recited “color coding the regions” comprises colors distinguishing the relative difference in frequency events between data sets by the magnitude of the difference. For present examination, it is assumed that an amendment will be entered implementing the above suggestion or equivalent.

Claim 11 is rejected as indefinite because the recited “the normalized histogram” has insufficient antecedent basis. Neither claim 20 nor 18 recites a normalized histogram. It is noted that claim 10 does. This rejection might be overcome by amending claim 11 to depend from claim 10 instead of claim 20. For present examination, it is assumed that an amendment will be entered implementing the above suggestion or equivalent.

[In claim 15, in the recited "the first data set comprises a control sample," the relationship is unclear between "the first data set" and "a control sample."  The former is clearly "data."  The latter reads on a physical "sample."  It is not clear how "data" can "comprise" a "sample."  This rejection might be overcome by amending to "[[a ]]control sample data."  In claims 16-17, "control sample corresponds to cell data" similarly is inconsistent, and those claims might be amended to "...control sample data..."  For present examination, it is assumed that an amendment will be entered implementing the above suggestions or equivalent.

In claim 19, the recited “threshold includes at least one of… an upper threshold… a lower threshold… or mid-range boundaries” renders the claim indefinite because it is not clear what is the required difference, if any, between a “threshold” and a “boundary.” It is additionally unclear because in similar frequency of events as between the first data set and the second data set” the recited “similar” is a term of relative or vague degree or form of association having a well-known and particular definition in the art (MPEP 2173.05(b)). The specification discloses the mid-range boundary as falling outside the upper and lower thresholds [77], which would require the threshold to include both the upper and lower thresholds. For the purpose of examination, the upper threshold and lower threshold are interpreted to mean upper boundary and lower boundary, and the mid-range boundary is interpreted to mean one or more regions as falling within the maximum and minimum values, respectively. If appropriate, this rejection might be overcome by amending “upper threshold” and “lower threshold” to “upper boundary” and “lower boundary,” respectively, and amending the mid-range boundary to mean one or more regions as falling within the maximum and minimum values. For present examination, it is assumed that an amendment will be entered implementing the above suggestion or equivalent.


Claim Interpretations
Below, unless otherwise noted, each interpretation applies similarly to all instances throughout the claims.

	The recited “frequency difference gating,” e.g., as recited in claim 18, is interpreted as reading on at least a method of generating a multi-dimensional histogram with a plurality of bins per dimension according to a bivariate frequency estimate of each of a plurality of defined distributions within the first data set and the second data set, normalizing the histogram by event count, generating difference histograms for each element in the normalized histogram as disclosed at [12].

plurality of thresholds,” e.g., as recited in claim 4, is interpreted to mean a “plurality of gate boundaries” ([72-74]).

The recited “the normalized histogram,” e.g., as recited in claim 11, is interpreted to depend on claim 10 instead of claim 20.

The recited “bi-normalizing,” e.g., as recited in claim 12, is interpreted as reading on at least a method of rescaling the first and second data sets to the same dimensions where the maximum value is the greatest frequency of events in the first data set and the minimum value is the greatest frequency of events in the second data set as defined at [69], [73]; FIGS. 4A-C).

The recited “threshold,” in “upper threshold” and “lower threshold,” e.g., in claim 19, is interpreted as reading on at least a “gate” ([77]; FIGS. 4A-C).

In view of the above 112(b) rejection for indefiniteness, the recited “similar” in “mid-range boundaries identifying one or more regions having a similar frequency of events as between the first data set and the second data set,” e.g., in claim 19, is assumed to read on at least falling between the upper and lower gates ([77]; FIGS. 4A-C), at least for present examination.  However, the term still renders its claim indefinite as detailed above. 


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Judicial exceptions (JEs) to 101 patentability
Claims 3-5 and 10-20 are rejected under 35 U.S.C. (101) because the claimed inventions are not directed to patent eligible subject matter. After consideration of relevant factors with respect to each claim as a whole, each claim is directed to one or more judicially-recognized exceptions to patentability (JEs), i.e. an abstract idea, a natural phenomenon, a law of nature and/or a product of nature. Below, it is not clear that any element or combination of elements in addition to the JE(s), i.e. an "additional element," either integrates the identified JE(s) into a practical application and/or is a non-conventional additional element, such that it is not clear that any claim is directed to significantly more than the identified JE(s).
MPEP § 2106 organizes JE patentability analysis into Steps: 1; 2A, 1st prong; 2A, 2nd prong; and 2B, as analyzed below. These steps encompass earlier, court-established Bilski / Mayo / Alice questions for analyzing eligibility under 101: Is a claim directed to a statutory category of invention; is a claim directed to a JE, and, if so, does the claim recite significantly more than the JE? The following USPTO website provides further explanation as well as full citations to case law: www.uspto.gov/patent/laws-and-regulations/examination-policy/examination-guidance-and-training-materials.

Step 1: Do the claims fall within a statutory category of invention (MPEP § 2106.03)?
As quoted above, 101 creates four categories of invention: process, machine, manufacture, or composition of matter.
Claim 18 and its dependent claims 3-5, 10-17, and 19-20, by reciting a “system,” "processing devices" and "computer-readable medium" are interpreted as properly falling within the 101 category of a machine. Therefore, the instantly claimed invention falls into one of the four statutory categories. (Step 1, claims 3-5 and 10-20, yes)

Step 2A, 1st prong: Do the claims recite an abstract idea (MPEP 2106.04.II.A.1 & .04(a))?
 Citing to case law, the MPEP summarizes examples of abstract ideas as mathematical concepts, methods of organizing human activity and mental processes (MPEP 2106.04(a)(2)). 

Mathematical concepts
Again citing to case law, the MPEP further summarizes examples of mathematical concepts as mathematical relationships, mathematical formulas or equations, and mathematical calculations (MPEP 2106.04(a)(2).I).
Claim 18 recites the following steps which are mathematical concepts: 
“identify a frequency difference gate… based [on] frequency difference gating… the gate identifying a region… where a frequency of events from the first data set is different than a frequency of events from the second data set according to the threshold “the n-dimensional data including a plurality of events in a plurality of dimensions at least recite one or more mathematical relationships, mathematical formulas or equations, and mathematical calculation (MPEP 2106.04(a)(2).I), for example, calculating a frequency difference gate based on the frequency difference gating set of calculations between two data sets of n-dimensional data using a selected value for the threshold. Case law, establishing the mathematical concept JE and to which the instant claims are analogized, is presented in MPEP 2106.04(a)(2).I, including examples of analogous mathematical concept JEs.
 
Mental processes
Again citing to case law, the MPEP defines the mental processes abstract idea as performed in the human mind with examples including observations, evaluations, judgments, and opinions. The courts do not distinguish between mental processes that are performed entirely in the human mind and mental processes that require a human to use a physical aid (e.g., pen and paper or a slide rule) to perform a mental process (MPEP 2106.04(a)(2).III).
Claim 18 recites the following steps which are mental processes:
The above-identified mathematical processes can be practically performed in the human mind or with pen and paper. This is because all of the steps that fall under mathematical concepts above only require that two-dimensions where each dimension has two events for each of the two data sets be calculated using frequency difference gating. Case law, establishing the mental process JE and to which the instant claims are analogized, is presented in MPEP 2106.04(a)(2).III, including examples of analogous mental process JEs. 
(Step 2A, 1st prong, abstract idea, claim 18, yes)

Step 2A, 2nd prong: Are any additional elements recited in the claims beyond the identified JEs, and, if present in the claims, do they integrate the JEs into a practical application, taking the claims as a whole (MPEP 2106.04.II.A.2 & .04(d))?
The specification discloses an improvement in the functioning of a computer at para. [52] and [77-78], but presently no sufficiently complete and persuasive explanation of improvement is clear in the record that or how application of the above-identified JEs results in an improvement to the technology field according to the first consideration at MPEP 2106.04(d)(1).
(Step 2A, 2nd prong, claim 18, no)

Step 2B: Do the claims recite non-conventional and non-generic arrangement of additional elements in addition the identified JEs (MPEP 2106.05)?
In Claim 18, all elements are part of one or more identified JEs (as described above), except for elements identified here as conventional elements in addition to the above JEs, i.e. additional elements. 
The following are additional elements but also are conventional as “processing devices,” “computer-readable storage medium” are elements of a generic computer, “receive a threshold…,” “receive a first data set…,” receive a second data set…,” “cause display…” are elements to gather and analyze information using conventional techniques and displaying the result as discussed in MPEP 2106.05(a).II
(Step 2B, claim 18, no) 

Summary and conclusion regarding claim 18
Summing up the above 101 JE analysis of claim 18, each viewed as a whole and considering all elements individually and in combination, no claim recites limitations that transform the claim, finally interpreted as directed to the above-identified JEs, into patent eligible subject matter. 

Remaining claims
Claims 3-5, 10-17, and 19-20 depending from claim 18, are interpreted as part of and/or further specifying already-identified judicial exceptions in the parent claim and do not recite or add any elements clearly in addition to the already-identified judicial exceptions.

Overcoming a JE-based rejection 
Possible avenues to overcoming 101 rejections based on JEs are discussed and exemplified in the MPEP as cited above, including among the Step 2A, 2nd prong, "considerations" (MPEP 2106.04(d), 
Below are highlighted and discussed just two of the example arguments as presented in more detail in the MPEP, either of which might overcome a 101 rejection:

At Step 2A, 2nd prong: consideration of improvement (MPEP 2106.04(d), .04(d)(1) & .05(a)) – A claim is not directed to a JE by virtue of integration into a practical application as demonstrated by on-the-record explanation and/or evidence of improvement to the relevant technology field. One approach to clearly placing an explanation of improvement clearly on the record is to show that: a particular improvement is identified (assertion of general "improvement" cannot suffice); there is a clear difference apparent through comparison with the most relevant conventional technology (since there can be no "improvement" without a difference); and any improvement is either explicitly recited or is inherent to the claims, but in either case must apply to all claimed embodiments within the recited claim scope. As further examples, argument may explain cause and effect leading to improvement or may include evidence comparing a claimed result to conventional results. Arguments and evidence may be extrinsic to the original disclosure, including references available after the priority date, as long as it is clear that an argument applies to all embodiments within the scope of a properly supported claim.
At Step 2B: a non-conventional additional element (MPEP 2106.05) – A claim includes an element in addition to the JE (i.e. "an additional element") which, either individually or in combination with another additional element, was non-conventional, i.e. not well-understood and routine, as of the priority date of the instant claims, such that the claim is directed to significantly more than any identified JE.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 3-5, 10-11, 14-15 and 18-20, are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Roederer (citation 37 on the 10/23/2018 IDS).
Regarding claim 18, Roederer teaches a computer assisted identification of populations that differentiates between sample differences in n-dimensional space by implementing "Frequency Difference Gating," a tool that automates the process of identifying events comprising underlying differences between samples (p. 56, §"Background"). 
Roederer teaches that a Frequency Difference Gating algorithm may reveal "subtle" changes in small populations of cells, changes that only occur simultaneously in multiple dimensions in such a way that identification by univariate or bivariate analyses is impossible.  Thus, the gating may "significantly" aid in the analysis of high-order multivariate data (p. 56, §"Background"). 
With respect to the limitation of receiving a threshold for frequency difference gating received data sets, Roederer teaches that the bins included in the gate are determined by a threshold, which can be a default value (p. 57, col. 2, para. 4; Fig. 1F). Alternatively, in the "programmatic implementation" of 
With respect to the limitation of receiving first and second data sets each of n-dimensional data, Roederer teaches that a Probability Binning algorithm identifies n-dimensional hyper-rectangular regions which contain statistically significantly more events in the test sample than the control sample received data sets (p.57, col. 1, para. 4).
With respect to the limitation of identifying a frequency difference gate based on frequency difference gating first and second data sets and identifying a region where a frequency of events from the first data set differs from a frequency from a second data set, Roederer teaches the union of the above n-dimensional hyper-rectangular regions comprises a single gate identifying cells more frequent in a test sample data set compared to a control sample data set, Roederer teaching the process asFrequency Difference Gating (p. 57, col. 1, para. 5) using a threshold (p. 57, col. 2, para. 4). 
With respect to the limitation of displaying a visualization including a representation of events from the first and second data sets included in the population defined by the frequency difference gate where the frequencies of events from the first and second data sets differ according to the threshold, Roederer shows difference gated events of two multidimensional data sets visualized in two-dimensional plots color coded by the frequency difference of events for each first and second data set and overlaps in similarity between data sets (Fig. 4D).

Regarding claim 3, Roederer teaches that in the "programmatic implementation" of the threshold selection, "the user is allowed to select a higher or lower threshold," consequently changing the visualization by representing a different number of events on the graph (p. 58, col. 1, para. 1, lines 2-6; p. 58, col. 2, para. 1, 1-5; Fig. 1). 

Regarding claim 4, Roederer teaches that in the "programmatic implementation" of the 

Regarding claim 5, Roederer teaches difference gated events of two multidimensional data sets visualized in two-dimensional plots color-coded by the frequency difference of events for each first and second data set and overlaps in similarity between data sets (Fig. 4D).

Regarding claim 10, Roederer teaches each histogram as normalized by event count (p. 57, col. 1, para. 3).

Regarding claim 11, Roederer teaches generating difference histograms per-element of the normalized histogram (p. 57, col. 2, para. 3).

Regarding claim 14, Roederer teaches generating a third data set based on the gate as depicted in Fig. 5.

Claim 15, requires a control sample, and Roederer teaches the first data set as "a control set of events" (p. 57, col. 2, para. 3).

Claim 19 requires at least one recited threshold option, and Roederer teaches at least one of the recited options as "...the user is allowed to select a higher or lower threshold..." (p. 58, col. 1; Fig. 4). 

Regarding claim 20, Roederer teaches the bivariate frequency estimate and related limitations as described above for claim 18.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 USC 102 and 103 (or as subject to pre-AIA  35 USC 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of 35 USC 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 USC 102(b)(2)(C) for any potential 35 USC 102(a)(2) prior art against the later invention.
The factual inquiries for establishing a background for determining obviousness under 35 USC 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 12-13 and 16-17 are rejected under 35 USC 103 as unpatentable over Roederer (as cited on the 10/23/2018 IDS) as applied to claims 3-5, 10-11, 14-15 and 18-20 above and in view of Abshear (as cited on the attached "Notice of References Cited" form 892).

Regarding claim 12, Roederer does not teach a system that bi-normalizes the difference histograms. However, Roederer teaches a system in which displays of difference gated events of two multidimensional data sets can be visualized in two-dimensional graphs color coded by the frequency difference of events for each data set as well as the overlap due to similarity between them (Fig. 4D).
Abshear does teach the recited "bi-normalizing" as Abshear's normalization of multiple data sets and thus their resulting histograms. Abshear teaches systems and methods that generate or provide overlap displays of multiple sets of data in a manner that advantageously simplifies trend visualization in large sets of data and is applicable to graphical displays of any type of data that is desired to be displayed (col. 1, lines 38-43). The system comprises a computer-readable medium including code for controlling a processor wherein the code includes instructions to generate an occurrence count array for a plurality of N data sets, each data set including two or more pairs of data values representing quantities x and y, and including instructions to normalize the plurality of N data sets to the same X and Y dimensions (claims 17-18). 
It would have been prima facie obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the system in Roederer to have normalized the difference histograms to the same X and Y dimensions as shown by Abshear (Abshear: claims 17-18). One of ordinary skill in the art would have been motivated to combine the systems of Roederer and Abshear in order to bi-normalize the difference histograms to be able to display a visualization between two data sets, yielding predictable results.

claim 13, Roederer does not clearly teach the recited rendering a heat map of the bi-normalized difference histograms. 
Abshear does teach "heatmap" systems and methods that generate or provide overlap displays of multiple sets of data in a manner that advantageously simplifies trend visualization in large sets of data and is applicable to graphical displays of any type of data that is desired to be displayed (title; col. 1, lines 1-2; col. 1, lines 38-43). The system comprises a computer-readable medium including code for controlling a processor wherein the code includes instructions to generate an occurrence count array for a plurality of N data sets, each data set including two or more pairs of data values representing quantities x and y, and including instructions to normalize the plurality of N data sets to the same X and Y dimensions (claims 17-18). The heat map can be set to a scale, e.g., 100 to -100 (col. 6. lines 43-53) and a graphical display is generated representing all elements in the array having an identified overlap percentage, wherein elements having different ranges of occurrence count values are displayed in different colors, shades and/or patterns (claim 23).
It would have been prima facie obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the system in Roederer to rescale the difference histograms from 100 to -100 to render a heat map as shown by Abshear (claims 17-18, p. 9, col. 6. lines 42-53; claim 23). One of ordinary skill in the art would have been motivated to combine the system of Roederer and Abshear in order to render a heat map of the normalized difference histograms to display a visualization of frequency of events differences between the first and second data.

Claims 16-17 require healthy and cancerous control data respectively, which Roederer teaches as correlating "clinically-relevant differences–for instance, the identification of the loss of CD31CD41 T cells in HIV-infected individuals... for staging disease" (Roederer: p. 56, col. 1, last para.) teaching analysis of stages of healthy vs. non-healthy cells, and Abshear teaches as "...the OD display systems and prima facie obvious, if not inherent, for PHOSITA to try comparison of healthy vs. non-healthy cells, as well as cancer cells as non-healthy cells.  This would have been an example of simple substitution of one known element, e.g. one type of non-healthy cell, for another to obtain predictable results.


Conclusion
No claim is allowed.
This is a non-final action.
A shortened statutory period for reply is set to expire THREE MONTHS from the mailing date of this communication.
Inquiries
Any inquiry concerning this communication or earlier communications from an examiner may be directed to Michael Thomas Grispo at (571) 272-0090. The examiner normally can be reached Mon-Fri from 7:30 AM to 5:30 PM.
To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. Patent submissions may be filed and managed in Patent Center: https://patentcenter.uspto.gov. Information about Patent Center is available at https://www.uspto.gov/patents/apply/patent-center, and information about filing in DOCX format is available at https://www.uspto.gov/patents/docx. The Electronic Business Center (EBC) at 866-217-9197 (toll-free) is available for additional questions. Assistance from a USPTO Customer Service Representative is available at 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/M.T.G./Examiner, Art Unit 1631 

/G STEVEN VANNI/Primary Examiner, Art Unit 1631